Citation Nr: 1527201	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bronchiectasis.

2. Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In his August 2009 substantive appeal, the Veteran requested a hearing before a member of the Board; however, before a hearing could be held on these matters, the Veteran, through his representative, withdrew his hearing request in a July 2012 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is required to fulfill the Board's December 2012 remand directives. 

In the December 2012 remand, the Board instructed that efforts be made to contact the Veteran in order to give him the opportunity to identify the names of treatment providers and the dates and places treatment was provided in the past for his claimed sarcoidosis.  The Appeals Management Center (AMC) sent the Veteran a letter requesting the information pertaining to his sarcoidosis treatment and scheduled him for a VA examination in April 2013.  However, the Veteran did fill out the requested Authorization and Consent to Release Information to VA (VA Form 21-4142, which was date stamped received by the AMC in February 2013, there is no indication that the AMC undertook any efforts to obtain the requested records.  This is particularly troubling as the Veteran explicitly expressed his hope that VA would be able to assist him in obtaining the records.  However, in an April 2013 supplemental statement of the case, the AMC stated that the Veteran failed to respond to the request for information.  

The Board finds that the development conducted does not comply with the directives of the December 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As the VA Form 21-4142 has now expired, he must first be asked to complete another release for records from Akron City Hospital.

Further, current VA outpatient treatment records since April 2013 must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA treatment records since April 2013, not already associated with the claims file.

2. Contact the Veteran and ask him to provide an updated VA Form 21-4142 in order to obtain his 1974/75 records from Akron City Hospital.  Upon receipt of the updated form, undertake efforts to obtain any available private treatment records relating to the issues on appeal.  If such records are unavailable, the Veteran should be notified and given an opportunity to respond. 

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




